DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/10/2022 has been entered.
Response to Amendment
The amendments filed on 6/10/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments and arguments.
Authorization for this examiner’s amendment was given in an interview with Galit Levitin on 7/15/2022
In the Claims:
In Claim 13, please delete the limitation of “preferably”
In Claims 22 and 25, please change the limitation of “second sub-cell” to --second photovoltaic sub-cell --
The following is an examiner’s statement of reasons for allowance:
Filipic (OPTICS EXPRESS A263-A78, 6 Apr 2015 | Vol. 23, No. 7), Gardelis  (JOURNAL OF APPLIED PHYSICS 111, 083536 (2012)), Hao (Thin Solid Films 517 (2009) 5646–5652), Scher (US Pub No. 2005/0126628), and Chang (US Pub No. 2015/0303332) are the closest prior art.
Filipic et al. teaches a multi-junction photovoltaic device [Fig. 1B, page A266] comprising:
a first photovoltaic sub-cell comprising a photoactive region comprising a layer of perovskite material [CH3NH3PbI3, Fig. 1B, page A266];
a second photovoltaic sub-cell comprising a photoactive silicon absorber [Crystalline silicon, Fig. 1B, page A266]; and an intermediate region disposed between and connecting the first photovoltaic sub-cell and the second photovoltaic sub-cell [Bottom ITO, Fig. 1B page A266]; wherein the intermediate region comprises an interconnect layer [See ITO, Fig. 1B, page A266], 
and wherein the first and second photovoltaic sub-cells comprise opposing surfaces facing each other [See surfaces of bottom ITO] and wherein the multijunction photovoltaic device is monolithically integrated [page A66, middle of page]
Gardelis et al. teaches layers of Si nanocrystals in SiO2  for photovoltaic applications [Abstract] where the layers provided recombination of photo generated carriers within the SiNC/SiO2 interfaces [page 083536-2, top right of page], which can be used for tandem cells to increase conversion efficiency [page 083536-1, bottom right of page].
Hao et al. teaches the use of phosphorous doped Si nanocrystals in a SiO2 matrix in order to modify the optical absorption and photoluminescence properties for tandem solar cells [Abstract, and bottom right of first page]
Scher teaches Si nanocrystals which have more than one elongated segment [0010-0011] used in solar cells to provide improved photovoltaic cell that has one or more of: increased energy conversion efficiency, decreased manufacturing costs, greater flexibility and/or reasonable durability and/or longevity [0008].
Chang et al. teaches nanocrystals [12, Fig. 5A and 4C, 0064-0065, 0058] relative to a horizontal plane at an angle of 70 to 90 degrees [0018] used to provide decrease resistive losses due to charge recombination [0053]
	Modified Filipic et al. teaches the limitations of claims 1 but does not disclose the limitations of “a first photovoltaic sub-cell comprising a photoactive region comprising a layer of perovskite material; a second photovoltaic sub-cell comprising a photoactive silicon absorber; and an intermediate region disposed between and connecting the first photovoltaic sub-cell and the second photovoltaic sub-cell; wherein the intermediate region comprises an interconnect layer, the interconnect layer comprising a two-phase material comprising elongate silicon nanocrystals embedded in a silicon oxide matrix; wherein the elongate silicon nanocrystals are doped, with cither n-type or p-type doping, wherein the first and second photovoltaic sub-cells comprise opposing surfaces facing each other, and a longitudinal axis of the elongate silicon nanocrystals is substantially perpendicular to the opposing surfaces of the first photovoltaic sub-cell and the second photovoltaic sub-cell, and wherein the multi-junction photovoltaic device is monolithically integrated. ” in claim 1.
The references would not have been obvious to combine with the teaching of modified Filipic et al. without invoking impermissible hindsight from knowledge gleaned only from the applicant’s disclosure, and such a reconstruction would be improper.
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “a first photovoltaic sub-cell comprising a photoactive region comprising a layer of perovskite material; a second photovoltaic sub-cell comprising a photoactive silicon absorber; and an intermediate region disposed between and connecting the first photovoltaic sub-cell and the second photovoltaic sub-cell; wherein the intermediate region comprises an interconnect layer, the interconnect layer comprising a two-phase material comprising elongate silicon nanocrystals embedded in a silicon oxide matrix; wherein the elongate silicon nanocrystals are doped, with cither n-type or p-type doping, wherein the first and second photovoltaic sub-cells comprise opposing surfaces facing each other, and a longitudinal axis of the elongate silicon nanocrystals is substantially perpendicular to the opposing surfaces of the first photovoltaic sub-cell and the second photovoltaic sub-cell, and wherein the multi-junction photovoltaic device is monolithically integrated. ” in claim 1.
Therefore, claims 1, 5-7, 9, 11-13, 16, 20, 22, 25, 29 and 35-38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Sun whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726